PER CURIAM.
We previously adopted, as court rules, the Florida Evidence Code1 as enacted by the legislature insofar as it deals with procedural matters. In re Florida Evidence Code, 372 So.2d 1369 (Fla.1979), as clarified by In re Florida Evidence Code, 376 So.2d 1161 (Fla.1979). The Florida Bar has petitioned this Court to amend these Rules of Evidence to conform to recent statutory changes in the Code.
Chapter 81-93, Laws of Florida, which will become effective October 1, 1981, substantially changes two sections of the Code. Section 90.103(2) has been amended to provide that the Code provisions shall apply to civil actions and all other proceedings pending on or brought after October 1, 1981.2 Additionally, the definition of hearsay has been changed to reflect pre-Code Florida law and to conform to Rule 801(c), Federal Rules of Evidence.3
To the extent that these amendments concern court procedure, we adopt them as part of the Rules of Evidence and hereby modify those rules to incorporate the changes. The amended rules shall become effective October 1, 1981.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ALDERMAN and Mc-DONALD, JJ., concur.

. §§ 90.101-.958, Fla.Stat. (1979).


. The text of chapter 81-93, section 1, is as follows:
90.103 Scope; applicability.—
(2) This act shall apply to criminal proceedings related to crimes committed after the effective date of this code, and to civil actions and all other proceedings pending on or brought after October 1, 1981.


.Chapter 81-93, section 2, provides:
90.801 Hearsay; definitions; exceptions.— (1) The following definitions apply under this chapter:
(c) “Hearsay” is a statement, other than one made by the declarant while testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.